                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LOGAN LANDRY                                                  CIVIL ACTION

VERSUS                                                        NO. 17-8444

POSIGEN, INC., ET AL.                                         SECTION “B”(5)

                                  ORDER & REASONS

      Considering “Plaintiffs’ Motion to Strike Defendants’ Motion

for Summary Judgment and Memorandum in Support (Docs. 94 and 94-

1)” (Rec. Doc. 123),

      IT IS ORDERED that the motion to strike is DENIED. Defendants’

motion    for    summary       judgment    on    liability    and       the    supportive

memorandum exceed the page length allowed by LR 7.7 by a half a

page. The half-page at issue contains the signature information of

defense    counsel       and    the   certificate      of    service.         Plaintiffs’

attorneys       assert    prejudice       from    latter      missive         by   defense

attorneys. They expressly accuse defense counsel with an intent to

“blindside       plaintiffs…immediately           prior      to   the     Thanksgiving

Holiday.” (Rec. Doc. 123-1, p.2). Instant protestations exaggerate

inconsequential facts.

      In over thirty-four years on the federal bench, LR 7.7 based

concerns    here    for    a     half     page   of   only    non-substantive          and

uncontested information, are a first for the undersigned and

hopefully the last. Under the foregoing circumstances, granting

the   requested     relief      would     needlessly    create      a    remedy     for   a
nonexistent injury. “Extreme justice is often injustice.” ~Jean

Racine.

     IT IS FURTHER ORDERED that plaintiffs’ “Ex Parte Motion for

Expedited Consideration” (Rec. Doc. 124) is MOOT.

     New Orleans, Louisiana, this 7th day of December, 2018.



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE
